I cannot concur in this opinion, nor in its entire result. If I understand the fourth paragraph and the second sentence of the last paragraph on page 390, the law of this case is established to be that plaintiff can condemn for a private way of necessity notwithstanding the "necessity" arises from the manner in which he has developed his own property. At any rate, the language referred to is susceptible of that construction. It (the language) is not pertinent to the issue now presented. This appeal is solely confined to the order granting the temporary injunction — the assignments of error being:
"(1) Denying appellants' motion to dissolve the temporary restraining order.
"(2) Granting the temporary injunction."
In so far as the opinion holds that the temporary injunction should be dissolved, I concur in it.